Citation Nr: 1516580	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD) as due to in-service personal assault.

2. Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty under executive order from October 1990 to June 1991.  She has service in the Naval Reserves.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied both of the claims on appeal.

By way of a communication associated with the virtual file (associated in January 2015), it appears that in October 2014, the RO received notice that the Veteran desired a videoconference Board hearing.  Almost simultaneously, it appears that the representative indicated that her hearing request has been withdrawn.  This is further confirmed by the fact that in January 2015, the representative submitted an appellant's brief for the matters on appeal.  The Board finds that the Veteran's request for a videoconference hearing has been withdrawn at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These issues are remanded specifically for the purposes of (a) verification of the Veteran's service dates - i.e., her period of service in the Reserves, to include any periods of active duty for training (ACDUTRA); and (b) affording the Veteran an examination and medical opinion with respect to her service connection claims for PTSD and a neck disorder.  

In this case, the Veteran alleges that her PTSD stressors arise from various incidents of personal or sexual assault that have occurred during either her period of active duty or ACDUTRA.  VA regulations provide that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a)(2014).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to verify the Veteran's service in the Naval Reserves and any additional periods of ACDUTRA or active duty by contacting the appropriate records repository.  All efforts in this regard should be documented in the claims file.

2. Afford the Veteran a VA examination to determine the nature and etiology of the Veteran's PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a valid PTSD diagnosis as a result of her reported stressors.  The examiner must provide a summary of the specific stressors, to include the dates these events occurred, that he or she relied upon in determining that there was/was not a valid PTSD diagnosis.  

For the purposes of this opinion, the clinician should note that the Veteran had a period of active duty from October 1990 to June 1991 and any other additional period(s) verified by the AOJ.

3. Afford the Veteran a VA examination to determine the nature and etiology of any identified neck disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neck disorder manifested during or is otherwise causally or etiologically related to any period of active duty or active duty for training (ACDUTRA).

For the purposes of this opinion, the clinician should note that the Veteran had a period of active duty from October 1990 to June 1991 and any other additional period(s) verified by the AOJ.  The examiner should discuss the relevance, if any, of the entries in the service treatment records documenting neck pain.  The examiner should also discuss the lay statements with respect to the Veteran's account of events that lead to her neck injury - (1) hit by a heavy metal door and (2) heavy box fell on her head.

The supporting rationale for all opinions expressed must be provided.  

4. Readjudicate the claims and consider the new evidence of record, to include the numerous pages of VA treatment records submitted by the Veteran found in the Veterans Benefits Management System (received January 2015).  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




